Citation Nr: 1502292	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-30 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim for compensation benefits pursuant to 38 U.S.C. § 1151 for additional disability of the feet claimed to have resulted from VA surgeries in July and September 1991.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel
INTRODUCTION

The Veteran served on active duty from June 1968 to June 1981 with additional unverified service in the Reserve from 1981 to 1989.   

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  As a procedural matter, the Board notes that entitlement to compensation benefits pursuant to 38 U.S.C. § 1151 was denied in a Board decision issued in April 2007.  Therefore, the issue of whether new and material evidence has been received to reopen the claim is before the Board.  

In March 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System. 


REMAND

The record indicates that the Veteran receives benefits from the Social Security Administration (SSA) and the Veteran has testified that the SSA records include a doctor's notation that "VA did a number on" him, causing his feet to be in "such bad condition."  See March 2013 hearing transcript.  See also May 2009 SSA disability benefits award decision.  Records in the possession of the SSA could be supportive of the Veteran's request to reopen; thus, further development to obtain those records is in order.   

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain a copy of any SSA disability determination for the Veteran and a copy of the records upon which the determination was based.  

2.  Undertake any other indicated development.

3.  Then, readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


